Citation Nr: 1307418	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral defective hearing.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from November 1963 to May 1990.

This matter comes before the Board of Veterans' Appeals ( Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral defective hearing have not been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.85, Diagnostic Code 6100, 4.86 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 


In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information required by Vazquez was provided in a November 2009 letter.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records and audiological reports, and the Veteran's statements.  The Veteran was afforded a VA examination for his hearing loss disability in December 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination considered all the pertinent evidence of record, including the Veteran's statements and the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Compliance with the holding of the U.S. Court of Appeals for Veteran's Claims (Court) in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), is addressed in the extraschedular considerations section below.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from up to one year prior to the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  


Increased Rating for Bilateral Defective Hearing 

A January 1991 rating decision granted service connection for bilateral defective hearing.  A non-compensable rating was assigned from June 1990.  A claim for an increased rating was received in October 2009.

The Veteran alleges that his hearing loss disability has increased in severity.  In statements in support of his claim, the Veteran has reported that his disability makes it difficult to hear and conduct conversations.  The Veteran has indicated that he cannot hear emergency vehicles sirens when driving and cannot hear public address announcements.  He has indicated that he cannot hear anything when he is in a public venue such as church or a ballgame.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz  is 30 decibels or less and the threshold at 2000 Hertz  is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  The Board finds that the criteria of 38 C.F.R. § 4.86 are not met in this case.  The evidence shows puretone thresholds of 55 decibels or greater at 2000, 3000, and 4000 Hertz but does not show puretone thresholds of 55 decibels or greater at a frequency of 1000 Hertz.  The evidence does not show puretone threshold at 1000 Hertz  is 30 decibels or less and the threshold at 2000 Hertz  is 70 decibels or more.   For this reason, the rating criteria at 38 C.F.R. § 4.86 for exceptional hearing impairment do not apply in this case.  

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a compensable disability rating for bilateral defective hearing for any period.  The evidence shows that, throughout the appeal period, the Veteran's hearing loss disability, as measured by audiometric testing and speech recognition testing, has been manifested by no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85. 
 
A report of a private audiological evaluation dated in November 2009 shows that the puretone thresholds at frequencies of 1000, 2000, and 4000 Hertz in the right ear were 40, 55, and 65.  The puretone thresholds at frequencies of 1000, 2000 and 4000 Hertz in the left ear were 45, 70, and 80.  The November 2009 report did not provide puretone thresholds at a frequency of 3000 Hertz. 

The November 2009 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The Board notes that the results of the November 2009 private audiological report are not adequate for rating purposes standing alone, as they did not include puretone thresholds at 3000 Hertz and did not provide speech recognition scores using the Maryland CNC test.  38 C.F.R. § 4.85(a),(d).  Rather than simply declaring these results inadequate to rate, the Board instead will consider the specific audiometric findings, and attempt to reconcile these with other audiometric results of record, relying on the more favorable results for a given Hertz level.  See 38 C.F.R. § 4.2 (2012) (it is the adjudicator's responsibility interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture).  

The Board is considering the entire record to get a complete picture of the Veteran's hearing loss disability for the rating period, so is considering the private audiometric testing results in conjunction with the values obtained at 3000 Hertz from the December 2009 VA examination, of 70 decibels for the right ear and 75 decibels for the left ear, in order to have composite audiometric test scores that are adequate to rate the hearing loss.  Applying the values of 70 decibels for the right ear and 75 decibels for the left ear at 3000 Hertz, the average puretone thresholds obtained are 57.5 for the right ear and 67.5 for the left ear.  

As the November 2009 private report did not include speech discrimination scores using the Maryland CNC test, the Board will also apply the speech discrimination values from the December 2009 VA examination of 96 percent in the right ear and 88 percent in the left ear.  By doing so, the Board has fully recognized the private audiometric test scores and weighed the findings to determine whether a higher rating is warranted.  

Using Table VI, the hearing impairment for the November 2009 private evaluation (as read in conjunction with 3000 Hertz and speech recognition findings from the December 2009 VA examination), is Level II in the right ear and Level III for the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

A report of VA examination in December 2009 reflects that the puretone thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 40, 70, and 70, with an average puretone threshold of  52.5 decibels.  The puretone thresholds in the left ear at frequencies of 1000, 2000, 3000, and 4000 Hertz were  35, 65, 75, and 75, with an average puretone threshold of 62.5.  Speech recognition scores were 96 percent in the right ear and 88 percent in the left ear.

Using Table VI, the hearing impairment is Level I in the right ear and Level III in  the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

A report of a private audiology evaluation dated in April 2010 shows that puretone thresholds at frequencies of 1000, 2000, 3000 and 4000 Hertz in the right ear were 30, 35, 60 and 65.  The puretone thresholds at frequencies of 1000, 2000, 3000 and 4000 Hertz in the left ear were 35, 45, 65, and 75.  The average puretone thresholds for these values are 47.5 for the right ear and 55 for the left ear.  Speech recognition values were 84 percent for the right ear and 88 percent for the left ear.  

The April 2010 private audiology evaluation reflects that a word recognition test was performed, but the audiologist did not indicate that that the Maryland CNC test was used.  38 C.F.R.§ 4.85.  Therefore, the Board will apply the speech recognition scores from the December 2009 VA examination of 96 percent for the right ear and 88 percent for the left ear.

Using Table VI, the hearing impairment from the April 2010 private evaluation is Level I for the right ear and Level II for the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  38 C.F.R. 
§ 4.85.

The report of the December 2009 VA examination establishes that the Veteran had Level I hearing impairment in the right ear and Level III impairment in the left ear.  The November 2009 private audiology evaluation reflects Level II impairment in the right ear and Level III for the left ear.  The April 2010 private evaluation reflects that the Veteran had Level I hearing impairment in the right ear and Level II impairment in the left ear.  Therefore, based upon a review of all of the VA and private audiology examination reports of record, the Veteran has had no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear for the entire rating period.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the criteria for an increased (compensable) initial rating for bilateral defective hearing have not been met.  As there is a preponderance of the evidence against the claim, the claim must be denied, and there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§  4.3, 4.7.

Extraschedular Considerations

In Martinak, 21 Vet. App. at 455, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the December 2009 VA examination addressed functional effects of the Veteran's hearing loss, assessing that there were no significant occupational effects and no effects on daily activities.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is 

warranted. VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak at 455.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board has considered the complaints of difficulties hearing conversations, emergency vehicle sirens, and public address announcements, as well as difficulty hearing in public places.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is 

inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability rating for bilateral defective hearing is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


